IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BOBBY L. MAGWOOD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1399

FLORIDA DEPARTMENT OF
CORRECTIONS, ET AL.,

     Respondents.
___________________________/

Opinion filed September 26, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Bobby L. Magwood, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Matthew Franklin Vitale, Assistant
Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

VAN NORTWICK, RAY, and OSTERHAUS, JJ., CONCUR.